Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael R. Ray appeals the district court’s order accepting in part the recommendation of the magistrate judge and granting summary judgment to the Defendants and dismissing the federal claims with prejudice and dismissing the state law claims without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ray v. Evercom Sys., Inc., No. 4:05-cv-2904-RBH, 2009 WL 2997607 (D.S.C. Sept. 16, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.